Case 3:20-cr-00086-TJC-JBT Document 304 Filed 04/27/21 Page 1 of 1 PageID 1704




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    UNITED STATES OF AMERICA

    v.                                                Case No. 3:20-cr-86-J-32JBT

    JORGE PEREZ, et al.,


                                      ORDER

            Upon review, non-party Mark Blake’s unopposed ore tenus motion to

    place under seal certain exhibits filed in this case which are subject to a

    protective order in a civil case in which Mr. Blake is a party, is granted. The

    Clerk shall place under seal the following three documents until further order:

    Exhibit A to Doc. 295; Exhibit B to Doc. 295; Exhibit 1 to Doc. 298.

            DONE AND ORDERED in Jacksonville, Florida this 27th day of April,

    2021.




    s.
    Copies:
    Counsel of record
    Mark T. Blake, Esq. (via email only)
